DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on January 19, 2021. Claims 1-50 have been cancelled. Claims 51-70 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on June 13, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,372. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations and elements in claim 51 of the instant application are found in claim 1 of Kelly except “identifying, in a knowledge graph having a plurality of nodes and a plurality of edges, a first node representing a candidate component that is connected to a second node representing the term” and “comparing the first term to a plurality of terms represented by a respective plurality of nodes in a knowledge graph” has been omitted. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claim 1 to arrive at the claim 51 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.	
The following table shows the claims in ‘931 that are rejected by corresponding claims in ‘372
Claims Comparison Table:
Instant application  #17/151,931
Patent # 10,929,372
Claim 51. A method for providing recommendations based on a user's conversational communications, the method comprising: 


receiving, via a user interface, a user communication; 

extracting a first term of the user communication; 

comparing the first term to a plurality of terms represented by a respective plurality of nodes in a knowledge graph; 

in response to determining that no node in the knowledge graph represents a term corresponding to the first term: identifying a candidate node; 

generating for output, via the user interface, a prompt to confirm an association between the first term and a second term represented by the candidate node of the knowledge graph; and 

in response to receiving, in response to the prompt, a confirmation of association between the first term and the second term, creating a new node corresponding to the first term and an edge connecting the new node with the candidate node in the knowledge graph; and 

generating a content recommendation associated with the second term.

52. The method of claim 51, further comprising: receiving, via the user interface, a second user communication; identifying a third term of the second user communication, wherein the third term corresponds to the candidate node; generating for output, via the user interface, a second prompt for user input directed to confirming whether the third term is associated with the first term; and in response to receiving the user input, modifying a strength of association between the new node and the candidate node.

53. The method of claim 52, wherein modifying the strength of associated between the new node and the candidate node further comprises: determining whether the user input confirms or denies that the third term is associated with the first term; and in response to determining that the user input confirms that the third term is associated with the first term, increasing the strength of association between the new node and the candidate node.

54. The method of claim 52, wherein modifying the strength of associated between the new node and the candidate node further comprises: determining whether the user input confirms or denies that the third term is associated with the first term; and in response to determining that the user input denies that the third term is associated with the first term, decreasing the strength of association between the new node and the candidate node.

55. The method of claim 52, wherein the strength of association is represented by a weight allocated to an edge connecting the new node and the candidate node.

56. The method of claim 51, wherein generating the prompt further comprises providing information associated with the candidate node.

57. The method of claim 51, further comprising providing information associated with an additional component of the knowledge graph that has high strength of association between the first term and the additional component.

58. The method of claim 51, wherein identifying the candidate node further comprises cross-referencing the first term with candidate terms represented by candidate nodes of the knowledge graph stored in a database.

59. The method of claim 51, wherein identifying the candidate node further comprises: identifying a plurality of candidate nodes of the knowledge graph; ranking each of the plurality of candidate nodes; identifying a highest ranked candidate node of the plurality of candidate nodes as the candidate node; receiving a user input that denies that the first term is associated with the candidate node; and in response to receiving the user input, identifying a next highest ranked candidate node of the plurality of candidate nodes as the candidate node.

60. The method of claim 51, wherein the user communication is verbal or textual.

61. A system for providing recommendations based on a user's conversational communications, the system comprising: storage circuitry configured to store a knowledge graph having a plurality of nodes and a plurality of edges; communications circuitry configured to receive a user communication; and control circuitry configured to: receive, via a user interface, a user communication; extract a first term of the user communication; compare the first term to a plurality of terms represented by a respective plurality of nodes in a knowledge graph; in response to determining that no node in the knowledge graph represents a term corresponding to the first term: identify a candidate node; generate for output, via the user interface, a prompt to confirm an association between the first term and a second term represented by the candidate node of the knowledge graph; and in response to receiving, in response to the prompt, a confirmation of association between the first term and the second term, create a new node corresponding to the first term and an edge connecting the new node with the candidate node in the knowledge graph; and generate a content recommendation associated with the second term.

62. The system of claim 61, wherein the control circuitry is further configured to: receive, via the user interface, a second user communication; identify a third term of the second user communication, wherein the third term corresponds to the candidate node; generate for output, via the user interface, a second prompt for user input directed to confirming whether the third term is associated with the first term; and in response to receiving the user input, modifying a strength of association between the new node and the candidate node.

63. The system of claim 62, wherein the control circuitry configured to modify the strength of associated between the new node and the candidate node is further configured to: determine whether the user input confirms or denies that the third term is associated with the first term; and in response to determining that the user input confirms that the third term is associated with the first term, increase the strength of association between the new node and the candidate node.

64. The system of claim 62, wherein the control circuitry configured to modify the strength of associated between the new node and the candidate node is further configured to: determine whether the user input confirms or denies that the third term is associated with the first term; and in response to determining that the user input denies that the third term is associated with the first term, decrease the strength of association between the new node and the candidate node.

65. The system of claim 62, wherein the strength of association is represented by a weight allocated to an edge connecting the new node and the candidate node.

66. The system of claim 61, wherein the control circuitry configured to generate the prompt is further configured to provide information associated with the candidate node.





67. The system of claim 61, wherein the control circuitry is further configured to provide information associated with an additional component of the knowledge graph that has high strength of association between the first term and the additional component.


68. The system of claim 61, wherein the control circuitry configured to identify the candidate node is further configured to cross-reference the first term with candidate terms represented by candidate nodes of the knowledge graph stored in a database.

69. The system of claim 61, wherein the control circuitry configured to identify the candidate node is further configured to: identify a plurality of candidate nodes of the knowledge graph; rank each of the plurality of candidate nodes; identify a highest ranked candidate node of the plurality of candidate nodes as the candidate node; receive a user input that denies that the first term is associated with the candidate node; and in response to receiving the user input, identify a next highest ranked candidate node of the plurality of candidate nodes as the candidate node.





70. The system of claim 61, wherein the user communication is verbal or textual. 

Claim 1. 1. A method for providing recommendations based on a user's conversational communications, the method comprising: 

receiving, via a user interface, a user communication; 

extracting a term of the user communication; 

identifying, in a knowledge graph having a plurality of nodes and a plurality of edges, a first node representing a candidate component that is connected to a second node representing the term; 




generating for display, via the user interface, a prompt for user input directed to confirming whether the term is associated with the candidate component; 

in response to receiving the user input, modifying a strength of association represented by a weight allocated to an edge connecting the second node and the first node in the knowledge graph; and

generating a content recommendation associated with the candidate component based on the strength of association.

2. The method of claim 1, wherein the user input is further directed to confirming whether the strength of association between the term and the candidate component should be changed.






3. The method of claim 1, wherein modifying the strength of association between the term and the candidate component further comprises: determining whether the user input confirms or denies that the term is associated with the candidate component; and in response to determining that the user input confirms that the term is associated with the candidate component, increasing the strength of association between the term and the candidate component.

4. The method of claim 1, wherein modifying the strength of association between the term and the candidate component further comprises: determining whether the user input confirms or denies that the term is associated with the candidate component; and in response to determining that the user input denies that the term is associated with the candidate component, decreasing the strength of association between the term and the candidate component.

5. The method of claim 1, wherein modifying the strength of association between the term and the candidate component further comprises: generating a new component of the knowledge graph corresponding to the term; and generating an association between the new component and the candidate component.

6. The method of claim 1, wherein generating the prompt for the user input further comprises providing information associated with the candidate component.

7. The method of claim 1, further comprising providing information associated with an additional component of the knowledge graph that has high strength of association between the term and the additional component.

8. The method of claim 1, wherein identifying the candidate component further comprises cross-referencing the term with a plurality of candidate components of the knowledge graph stored in a database.

9. The method of claim 1, wherein the user input is a first user input, and wherein identifying the first node representing the candidate component further comprises: identifying a plurality of candidate components of the knowledge graph; ranking each of the plurality of candidate components; identifying a highest ranked candidate component of the plurality of candidate components as the candidate component; receiving a second user input that denies that the term is associated with the candidate component; and in response to receiving the second user input, identifying a next highest ranked candidate component of the plurality of candidate components as the candidate component.

10. The method of claim 1, wherein the user communication is verbal or textual.

11. A system for providing recommendations based on a user's conversational communications, the system comprising: storage circuitry configured to store a knowledge graph having a plurality of nodes and a plurality of edges; communications circuitry configured to receive a user communication; and control circuitry configured to: extract a term of the user communication; identify, in the knowledge graph, a first node representing a candidate component that is connected to a second node representing the term; generate for display, via a user interface, a prompt for user input directed to confirming whether the term is associated with the candidate component; in response to receiving the user input, modify a strength of association represented by a weight allocated to an edge connecting the second node and the first node in the knowledge graph; and generate a content recommendation associated with the candidate component based on the strength of association.

12. The system of claim 11, wherein the user input is further directed to confirming whether the strength of association between the term and the candidate component should be changed.

13. The system of claim 11, wherein the control circuitry is further configured to, when modifying the strength of association between the term and the candidate component: determine whether the user input confirms or denies that the term is associated with the candidate component; and in response to determining that the user input confirms that the term is associated with the candidate component, increase the strength of association between the term and the candidate component.

14. The system of claim 11, wherein the control circuitry is further configured to, when modifying the strength of association between the term and the candidate component: determine whether the user input confirms or denies that the term is associated with the candidate component; and in response to determining that the user input denies that the term is associated with the candidate component, decrease the strength of association between the term and the candidate component.

15. The system of claim 11, wherein the control circuitry is further configured to, when modifying the strength of association between the term and the candidate component: generate a new component of the knowledge graph corresponding to the term; and generate an association between the new component and the candidate component.

16. The system of claim 11, wherein the control circuitry is further configured to, when generating the prompt for the user input, provide information associated with the candidate component.

17. The system of claim 11, wherein the control circuitry is further configured to provide information associated with an additional component of the knowledge graph that has high strength of association between the term and the additional component.

18. The system of claim 11, wherein the control circuitry is further configured to, when identifying the candidate component, cross-reference the term with a plurality of candidate components of the knowledge graph stored in a database.

19. The system of claim 11, wherein the user input is a first user input, and wherein the control circuitry is further configured to, when identifying the first node representing the candidate component: identify a plurality of candidate components of the knowledge graph; rank each of the plurality of candidate components; identify a highest ranked candidate component of the plurality of candidate components as the candidate component; receive a second user input that denies that the term is associated with the candidate component; and in response to receiving the second user input, identify a next highest ranked candidate component of the plurality of candidate components as the candidate component.

20. The system of claim 11, wherein the user communication is verbal or textual. 


Allowable Subject Matter
Claims 51-70 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 51 and 61, the closest art, Aswani et al. (US 2014/0351261 A1) , disclose receiving a user communication (¶[0079]-[0080] and [0083], Aswani, i.e., receiving search input form a user); isolating a term of the user communication (¶[0080] and [0083]-[0084], Aswani, i.e., parsing the user search input to get the terms); identifying a candidate component of a knowledge graph associated with the term (¶[0080], [0085]-[0086], [0090] and [0096]-[0097], Aswani , i.e., identifying candidate entities of the knowledge graph based on the user search input);  requesting user input directed to confirming whether the term is associated with the candidate component (¶[0094]-[0095], Aswani, i.e., requesting user input to confirming whether the term is associate the candidate as such questing "is correct of the given search input?”); and in response to receiving the user input, a strength of association between the term and the candidate component (¶[0091]-[0092] and [0094]-[0095], Aswani, i.e., the relationship between the parsed search terms and the candidates and the distance of "far or short" corresponding to the claimed "a strength"). Meng et al. (US 2015/0278285 A1) disclose Meng discloses modifying a strength of association between the term and the candidate component (¶[0110]-[0113], Meng, i.e., modifying instance of query candidate that is in intent or purpose of the input query with candidate rank. Please note the instance with a higher value of candidate rank corresponding to the “strength of association”). Deeter et al. (US 2012/0331064 A1) disclose increasing the strength of association between the term and the candidate component (¶[0064]-[0065], Deeter); and decreasing the strength of association between the term and the candidate component (¶[0064]-[0065], Deeter). However, the prior art fails to disclose or suggest the claimed provision “...in response to determining that no node in the knowledge graph represents a term corresponding to the first term: identifying a candidate node; generating for output, via the user interface, a prompt to confirm an association between the first term and a second term represented by the candidate node of the knowledge graph; and in response to receiving, in response to the prompt, a confirmation of association between the first term and the second term, creating a new node corresponding to the first term and an edge connecting the new node with the candidate node in the knowledge graph; and generating a content recommendation associated with the second term” as claimed in conjunction with remaining claims provisions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crook et al. (US 20160163311 A1) disclose communication system.
Su (US 20140356846 A1) discloses APPARATUS, SYSTEMS AND METHODS FOR INTERACTIVE DISSEMINATION OF KNOWLEDGE.
Haddock (US 20140282219 A1) discloses INTELLIGENT INTERNET SYSTEM WITH ADAPTIVE USER INTERFACE PROVIDING ONE-STEP ACCESS TO KNOWLEDGE.
Kutaragi et al. (US 20140149376 A1) disclose SYSTEM FOR COLLECTING INTEREST GRAPH BY RELEVANCE SEARCH INCORPORATING IMAGE RECOGNITION SYSTEM.
York et al. (US 20130275429 A1) disclose SYSTEM AND METHOD FOR ENABLING CONTEXTUAL RECOMMENDATIONS AND COLLABORATION WITHIN CONTENT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

July 27, 2022